[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION FOR INTERLOCUTORY JUDGMENT OF INTERPLEADER
On this motion for interlocutory judgment of interpleader, a review of the pleadings indicates a dispute on the authorized CT Page 7038 payments and balance of the fund. Accordingly, this will require an evidentiary hearing at short calendar and the motion should be reclaimed.
The motion should also be amended to request a date by which each party shall file their statement of claims or waiver and time each party shall file an answer to each statement of claim.
Accordingly, the motion is marked off, and should be amended and reclaimed.
Robert I. Berdon, Judge